UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)December 19, 2007 United Western Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Colorado (State or Other Jurisdiction of Incorporation) 0-21231 84-1233716 (Commission File Number) (IRS Employer Identification No.) 700 Seventeenth Street, Suite 2100 Denver, Colorado 80202 (Address of Principal Executive Offices) (Zip Code) (303) 595-9898 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03 AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR On December 19, 2007, the Board of Directors of United Western Bancorp, Inc. (the “Company”) amended Article V of the Company’s Bylaws in order to ensure compliance with Nasdaq Marketplace Rules requiring that all securities listed on Nasdaq be eligible for listing and transfer through the Direct Registration System.The Bylaws as so amended are attached hereto as Exhibit 3.2. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits. 3.2Amended and Restated Bylaws of United Western Bancorp, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: December 27, 2007 UNITED WESTERN BANCORP, INC. By:/s/ Benjamin C. Hirsh Name:Benjamin C. Hirsh Title: Senior Vice President & Chief Accounting Officer EXHIBIT INDEX 3.2 Amended and Restated Bylaws of United Western Bancorp, Inc.
